Case: 12-11798       Date Filed: 05/03/2013      Page: 1 of 2


                                                                  [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                            ___________________________

                                    No. 12-11798
                            ___________________________

                          D.C. Docket No. 1:11-cv-20526-JLK


PHAT FARM HOLDING COMPANY, LLC,

                                                                  Plaintiff - Appellee,

versus

LISA L. WRIGHT,
PHAG FARM, INC.,

                                                                  Defendants - Appellants.

                            ___________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                           ___________________________

                                       (May 3, 2013)

Before DUBINA, Chief Judge, BARKETT and KLEINFELD, * Circuit Judges.


         *
          The Honorable Andrew J. Kleinfeld, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
              Case: 12-11798     Date Filed: 05/03/2013   Page: 2 of 2



PER CURIAM:


      This is a trademark infringement suit by Phat Fashions LLC. We have

jurisdiction to hear this appeal under 28 U.S.C. § 1292. We vacate the August 14,

2012 order partially dismissing this appeal and exercise jurisdiction over the

district court’s entire order granting summary judgment. See Cable Holdings of

Battlefield, Inc. v. Cooke, 764 F.2d 1466, 1472 (11th Cir. 1985). Considering de

novo the seven factors set forth in Lone Star Steakhouse & Saloon, Inc. v.

Longhorn Steaks, Inc., 122 F.3d 1379, 1382 (11th Cir. 1997), we conclude that

genuine issues of fact exist as to likelihood of confusion. We therefore vacate the

district court’s order granting summary judgment in favor of Phat Fashions and

remand for further proceedings consistent with this disposition. We need not and

do not decide any other issues raised by the parties.



      VACATED and REMANDED.




                                          2